DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24a” has been used to designate both an “increased diameter portion” in Fig. 6 and the surface of the valve seat 31 in Figs. 7-10. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a safety valve provided to the piston to discharge the oil inside the hydraulic chamber to an outside”. It is unclear whether “to an outside” means outside of the entire mechanism to the atmosphere, or to the outside of the hydraulic chamber. Applicant’s specification does not elaborate as to what is considered “an outside”. As best understood, this limitation refers to discharging the oil inside the hydraulic chamber to an outside of the hydraulic chamber into the case which would be closed from the atmosphere. 
The recitation:
“a safety valve provided to the piston to discharge the oil inside the hydraulic chamber to an outside”
should be revised to 
–a safety valve provided to the piston to discharge oil from the hydraulic chamber—to remedy this issue. Otherwise, applicant’s device may be misconstrued to discharge the oil to an outside of the entire device/casing which would not make sense.
Claims 12-30 are unclear because they depend from indefinite claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
JP 55-281341 (Kubota Tekko Kabushiki Kaisha), hereinafter ‘Kubota’, cited in the IDS dated 06/04/2021, with a copy already in the file wrapper.
Regarding claim 11, Kubota discloses a lift arm lifting and lowering mechanism comprising: a cylinder case provided with a cylinder portion into which oil is fed; a piston slidably provided inside the cylinder portion to define a hydraulic chamber and to receive hydraulic pressure of the hydraulic chamber on a first surface; a safety valve provided to the piston to discharge the oil inside the hydraulic chamber to an outside when the hydraulic pressure of the hydraulic chamber becomes greater than or equal to a predetermined value; and a lift arm supported by the cylinder case and rotatable in conjunction with movement of the piston; wherein the piston includes an oil passage allowing communication between a second surface of the piston and the first surface of the piston; and the oil passage includes: a containing portion provided to open on the first surface side and capable of containing the safety valve; and a non-containing 

    PNG
    media_image1.png
    900
    964
    media_image1.png
    Greyscale

Claim 12 (new): The lift arm lifting and lowering mechanism according to claim 11, wherein the safety valve includes: a valve seat portion fixed inside the containing portion and having a through hole through which the oil is allowed to flow; a valve disc portion movable inside the containing portion and capable of closing the through hole by .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 55-281341) in view of Conatser (US 5609300),
Regarding claims 13-17, Kubota discloses the lifting and lowering mechanism according to claim 11-12, but does not disclose a valve disc containing portion continuous with the valve seat containing portion and having a diameter smaller than a diameter of the valve seat containing portion, and containing the valve disc portion as claimed in claim 13; does not disclose wherein the through hole includes a valve disc receiving portion provided at an end portion of the valve seat portion on the second surface side and having a circular truncated cone shape that increases in diameter toward the second surface side; and the valve disc portion includes: a spherical portion having a spherical shape capable of closing the valve disc receiving portion; and a retaining portion engaging with the biasing portion and retaining the spherical portion as claimed in claim 14; and does not disclose wherein the through hole includes a valve disc receiving portion provided at an end portion of the valve seat portion on the second 
However, Conatser discloses a one way valve configuration similar to the device of Kubota and the present application and therefore constitutes analogous art. Conatser discloses wherein the safety valve (one way valve of Conatser performs the same function of opening against a spring bias when pressure acting against the valve disk/ball overcomes the spring force which is the same as applicant’s valve and Kubota’s valve, and is therefore considered to be capable of functioning as a safety valve, one of ordinary skill would recognize that the threshold pressure setting at which the valve opens merely needs to be set via selection of the spring force) includes: a valve seat portion fixed inside the containing portion and having a through hole through which the oil is allowed to flow; a valve disc portion movable inside the containing portion and capable of closing the through hole by contacting the valve seat portion from the second surface side; and a biasing portion capable of biasing the valve disc portion toward the first surface side (see annotated Conatser Fig. 3’ below, all limitations are either annotated or apparent from the Figures).

    PNG
    media_image2.png
    610
    902
    media_image2.png
    Greyscale


Since simple substitution is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kubota by simply substituting the one-way safety valve of Kubota with the valve configuration of Conatser to yield only the expected result of a functioning safety valve/one-way valve.  Since the operation and function of both valves are the same, the only difference being slight changes to the structure without any changes to function, one or ordinary skill would expect the valve of Conatser to perform the same as the original valve of Kubota and yield only predictable results.



Claim 13 (new): The lift arm lifting and lowering mechanism according to claim 12, wherein the containing portion includes: a valve seat containing portion containing the valve seat portion; and a valve disc containing portion continuous with the valve seat containing portion and having a diameter smaller than a diameter of the valve seat containing portion, and containing the valve disc portion (see annotated Conatser Fig. 3’, all limitations are either annotated or apparent from the Figures).
Claim 14 (new): The lift arm lifting and lowering mechanism according to claim 12, wherein the through hole includes a valve disc receiving portion provided at an end portion of the valve seat portion on the second surface side and having a circular truncated cone shape that increases in diameter toward the second surface side; and the valve disc portion includes: a spherical portion having a spherical shape capable of closing the valve disc receiving portion; and a retaining portion engaging with the biasing portion and retaining the spherical portion  (see annotated Conatser Fig. 3’, all limitations are either annotated or apparent from the Figures).
Claim 15 (new): The lift arm lifting and lowering mechanism according to claim 13, wherein the through hole includes a valve disc receiving portion provided at an end portion of the valve seat portion on the second surface side and having a circular truncated cone shape that increases in diameter toward the second surface side; and the valve disc portion includes: a spherical portion having a spherical shape capable of closing the valve disc receiving portion; and a retaining portion engaging with the biasing portion and retaining the spherical portion  (see annotated Conatser Fig. 3’, all limitations are either annotated or apparent from the Figures).

Claim 17 (new): The lift arm lifting and lowering mechanism according to claim 13, wherein the through hole includes a valve disc receiving portion provided at an end portion of the valve seat portion on the second surface side and having a circular truncated cone shape that increases in diameter toward the second surface side; and the valve disc portion includes: an engagement portion (Conatser 90) engaging with the biasing portion; and a protruding portion (Conatser 72) integrally provided to the engagement portion and having a conical shape (Conatser 72 has a spherical conical .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Doyle (US 10408058).
Regarding claim 19, Kubota discloses the lift arm lifting and lowering mechanism according to claim 11, and further discloses wherein the piston includes a rod retaining portion (the portion of the piston that contacts the rod 13 as seen in Kubota Fig. 2) provided to open in the second surface and receiving the piston rod.
Kubota does not disclose the rod retaining portion includes: a circular truncated cone portion continuous with an edge portion of the opening of the rod retaining portion and having a circular truncated cone shape extending to decrease in diameter toward the first surface side; a columnar portion continuous with the circular truncated cone portion and having a columnar shape extending in an axial direction of the piston; and a bottom portion continuous with the columnar portion and defining a bottom of the rod retaining portion. 

Since simple substitution is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kubota to have used a piston rod to transmit sliding movement of the piston to the lift arm; wherein the piston includes a rod retaining portion provided to open in the second surface and receiving the piston rod; the rod retaining portion includes: a circular truncated cone portion continuous with an edge portion of the opening of the rod retaining portion and having a circular truncated cone shape extending to decrease in diameter toward the first surface side; a columnar portion continuous with the circular truncated cone portion and having a columnar shape extending in an axial direction of the piston; and a bottom portion continuous with the columnar portion and defining a bottom of the rod retaining portion, as taught by Doyle. The proposed modification yields only the expected result of having a suitable .

Claim 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Conatser as applied to claims 13-15 above, and further in view of Doyle.
	Regarding claims 20-25, the combination of Kubota in view of Conatser renders obvious claims 13-17, but does not disclose the limitation wherein the piston includes a rod retaining portion provided to open in the second surface and receiving the piston rod; the rod retaining portion includes: a circular truncated cone portion continuous with an edge portion of the opening of the rod retaining portion and having a circular truncated cone shape extending to decrease in diameter toward the first surface side; a columnar portion continuous with the circular truncated cone portion and having a columnar shape extending in an axial direction of the piston; and a bottom portion continuous with the columnar portion and defining a bottom of the rod retaining portion.
However, Doyle discloses a piston configuration applicable to Kubota and the present applicant and therefore constitutes analogous art. Doyle teaches a piston rod to transmit sliding movement of the piston; wherein the piston includes a rod retaining portion provided to open in the second surface and receiving the piston rod; the rod retaining portion includes: a circular truncated cone portion continuous with an edge portion of the opening of the rod retaining portion and having a circular truncated cone shape extending to decrease in diameter toward the first surface side; a columnar 
Since simple substitution is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kubota to have used a piston rod to transmit sliding movement of the piston to the lift arm; wherein the piston includes a rod retaining portion provided to open in the second surface and receiving the piston rod; the rod retaining portion includes: a circular truncated cone portion continuous with an edge portion of the opening of the rod retaining portion and having a circular truncated cone shape extending to decrease in diameter toward the first surface side; a columnar portion continuous with the circular truncated cone portion and having a columnar shape extending in an axial direction of the piston; and a bottom portion continuous with the columnar portion and defining a bottom of the rod retaining portion, as taught by Doyle. The proposed modification yields only the expected result of having a suitable bottom portion of a piston because both devices operate in the same manner of translating the linear piston sliding movement to a movement of an engaged rod against the piston bottom.
s 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
JP 55-281341 (Kubota Tekko Kabushiki Kaisha) in view of Nakamura (US 9903488) and Conatser (US 5609300). 
Regarding claims 13, 16-18, Kubota discloses the lift arm lifting and lowering mechanism of claim 11, but does not explicitly disclose applicant’s Fig. 9 valve embodiment that appears to be intended to be claimed by claims 16-18.
However, Nakamura discloses a one way valve similar to those used in the Kubota, and the present application and therefore constitutes analogous art. Nakamura’s valve is not disclosed to be a safety valve, but one of ordinary skill in the art would recognize that it is a one-way valve, that functions that same as applicant’s disclosed valve and Kubota’s disclosed valve, and can readily be substituted for those valves because they function in an equivalent manner, (Nakamura’s valve only opens when the spring bias is overcome to let fluid pass through the valve in one direction only, which is the same function and operation as Kubota’s valve and the valves disclosed in the present application). Nakamura teaches wherein the through hole includes a valve disc receiving portion (Nakamura 11) provided at an end portion of the valve seat portion on the second surface side and having a circular truncated cone shape (Nakamura surface 11 in Fig. 1) that increases in diameter toward the second surface side; and the valve disc portion includes: an engagement portion (Nakamura  55) engaging with the biasing portion (Nakamura 70); and a protruding portion (Nakamura 50) integrally provided to the engagement portion and having a conical shape that decreases in diameter toward the first surface side to be capable of closing the valve disc receiving portion (Nakamura see Fig. 1, conical protruding portion 50 
While Nakamura does not disclose separately coupled structures for the valve seat portion and the containing portion, the term “portion” does not require a separate structure and may be construed to be different sections of the same structure such as cylinder structure 15 in Nakamura or sections of the piston of Kubota when implementing the valve of Nakamura into the piston of Kubota, therefore the limitations of claim 13 would be met. 
Alternatively, Conatser teaches using a valve seat containing portion containing the valve seat portion as two separate pieces that are assembled together, such that a valve disc containing portion continuous with the valve seat containing portion and having a diameter smaller than a diameter of the valve seat containing portion, and containing the valve disc portion (see Conatser Figures). It would have been obvious to utilize a valve disc containing portion that has a smaller diameter than the valve seat containing portion and being formed as separate components as taught by Conatser as a mere matter of simple substitution of one known valve configuration for another to yield only predictable results. Conatser and Kubota both do not disclose a valve disk element without a spherical element similar to applicant’s Fig. 9 embodiment.
	Since simple substitution is an exemplary rationale that supports a conclusion of obviousness, it would have been obvious to one of ordinary skill in the art at the time the .

Allowable Subject Matter
Claim 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 23, 2022